946 A.2d 549 (2008)
194 N.J. 448
In the Matter of David M. PAYNE, an Attorney at Law.
D-150 September Term 2007.
Supreme Court of New Jersey.
April 29, 2008.
DAVID M. PAYNE of MCAFEE, who was admitted to the bar of this State in 1986, and who by consent was temporarily suspended from the practice of law by Order of the Court filed January 23, 2008, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that DAVID M. PAYNE, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *550 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.